Citation Nr: 0907386	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, among other things, granted 
service connection for PTSD and awarded the Veteran a 50 
percent disability rating.  

In April 2005, the Denver RO denied entitlement to a monthly 
allowance for the veteran's daughter under the provisions of 
38 U.S.C.A. § 1805 (West 2002).  A notice of disagreement was 
submitted and a statement of the case was issued.  The Denver 
RO has indicated that a substantive appeal was not received, 
and there is no indication that this issue has been certified 
as being on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran is also competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

The Veteran's most recent VA examination was conducted in 
March 2004.  The Veteran noted in his March 2006 Form 9 that 
his PTSD symptoms were getting worse.  He reported waking up 
at night and having nightmares about Vietnam.  The Veteran's 
representative argued in an informal hearing presentation 
that the Veteran's VA examination did not adequately portray 
the Veteran's current disability picture as it was conducted 
about five years ago.  Given the evidence of an increase in 
disability, a new examination is required.

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner.  The 
examination report or addendum should 
reflect that the claims folder was 
reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  The examiner should also provide 
an opinion concerning the current degree 
of social and industrial impairment 
resulting from PTSD.  In addition, the 
examiner should provide a global 
assessment of functioning score.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

